                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT LOUIS TUCKER, III,
    Plaintiff,                                   .
                                         FIL;ED
          v.                            MAR I :       CIVIL ACTION NO. 19-CV-0912
                                              •1 2019
MR. COLEY REYNOLDS,                 BY.KATE 8ARK¥AN, Clerk
                                       ----     . Dep. Clerk
     Defendant.                                  .
                                          MEMORANDUM

ROBRENO,J.                                                                    MARCH      fl , 2019
          Prose Plaintiff Robert Louis Tucker, III, a State prisoner currently incarcerated at SCI

Frackville, has filed this civil action pursuant to 42 U.S.C. § 1983 against Coley Reynolds, an

attorney. (ECF No. 2.) He has also filed a Motion for Leave to Proceed In Forma Pauperis

(ECF No. 1) and a Motion for Reduction of Copies (ECF No. 3). For the following reasons, the

Court will grant Tucker leave to proceed in forma pauperis, dismiss his Complaint, and deny as

moot his Motion for Reduction of Copies.

I.        FACTS

          Tucker states that in March of 2018, he filed his second Post-Conviction Relief Act

("PCRA") in his state criminal proceedings. (Compl. at 7.) 1 Proceedings on his PCRA petition

were concluded on June 29, 2018. (Id.) However, Tucker alleges that he did not find out that

Reynolds had been assigned to represent him until January of 2019. (Id.) Tucker suggests that

Reynolds violated his Sixth Amendment right to counsel because he "failed in his legal duty to

community or inform [him] about [his] case." (Id.) According to Tucker, Reynolds had



1
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
represented him on his first PCRA petition in 2013 and asked to be removed as counsel of record

in 2015. (Id.) Tucker does not understand why Reynolds was "reassigned to [his] 2nd PCRA."

(Id.) He argues that he is "currently time barred because of Mr. Reynolds['s] actions." (Id. at 9.)

He states that he "would like to resubmit [his] issues [presumably referring to resubmitting his

PCRA petition] , but not under the current trial Judge." (Id.) He also seeks damages. (Id. at 10.)

II.      STANDARD OF REVIEW

         The Court will grant Tucker leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim.

Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Tucker is proceedingpro

se, the Court construes his allegations liberally. Higgs v. Att 'y Gen. , 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).




2
  However, as Tucker is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                   2
Tucker cannot maintain his constitutional claims against attorney Reynolds, however, because

Reynolds is not a state actor for purposes of§ 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981) ("[A] public defender does not act under color of state law when performing a lawyer's

traditional functions as counsel to a defendant in a criminal proceeding.") (footnote omitted);

Naranjo v. City of Phi/a., 626 F. App' x 353, 356 (3d Cir. 2015) (per curiam) (concluding that

post-conviction counsel was not subject to suit pursuant to§ 1983); Clark v. Vernon, 228 F.

App'x 128, 131 (3d Cir. 2007) (per curiam) (same). Thus, the Court must dismiss Tucker's

Complaint for failure to state a claim.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Tucker leave to proceed in forma pauperis

and dismiss his Complaint. Tucker will not be permitted to file an amended complaint because

he cannot cure the defects noted above. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114

(3d Cir. 2002). Tucker' s Motion for Reduction of Copies will be denied as moot. An

appropriate Order follows.




                                              EDUARDO C. ROBRENO,




                                                 3
